Motion Granted; Appeal Dismissed and Memorandum Opinion filed September 27,
2012.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-12-00405-CV

 LNR PARTNERS, LLC, LNR TEXAS PARTNERS, LLC AND LBUBS 2002-C2
                WEST BROADWAY, LLC, Appellants

                                          V.

           PEARLAND WESTSIDE ASSOCIATES LIMITED, Appellee


                      On Appeal from the 149th District Court
                             Brazoria County, Texas
                           Trial Court Cause No. 66752


                  MEMORANDUM                          OPINION


      This is an appeal from a judgment signed April 19, 2012. On September 17, 2012,
appellants filed a motion to dismiss the appeal because the case has been settled. See
Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                        PER CURIAM


Panel consists of Chief Justice Hedges and Justices Brown and Busby.